[Cite as Thomas v. Roscoe, 2022-Ohio-264.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                               TRUMBULL COUNTY

LEONARD W. THOMAS,                              CASE NO. 2021-T-0051

                Plaintiff-Appellant,
                                                Civil Appeal from the
        -v-                                     Court of Common Pleas

CHELSIE A. ROSCOE, et al.,
                                                Trial Court No. 2020 CV 00101
                Defendant-Appellee.


                                       MEMORANDUM
                                         OPINION

                                    Decided: January 31, 2022
                                   Judgment: Appeal dismissed


Benjamin P. Pfouts, 3200 West Market Street, Suite 106, Akron, OH 44333 (For Plaintiff-
Appellant).

Richard C.O. Rezie and Rachel L. Coles, Gallagher Sharp, LLP, 1215 Superior Avenue,
7th Floor, Cleveland, OH 44114 (For Defendant-Appellee).


MATT LYNCH, J.

        {¶1}    Appellant, Leonard W. Thomas, appeals from an entry of the Trumbull

County Court of Common Pleas. Because the trial court’s judgment entry is not a final

appealable order for the reasons that follow, we hereby dismiss this appeal.

        {¶2}    Appellant filed a complaint against appellee, Chelsie A. Roscoe, and Safe

Auto Mutual Insurance Company. Appellant filed a motion for default judgment against

appellee, which was granted. Appellant voluntarily dismissed Safe Auto and later filed a

supplemental complaint against Liberty Mutual Insurance Company.           Liberty Mutual
answered the complaint and filed a counterclaim. Appellee filed a motion to vacate default

judgment, which the trial court granted on October 29, 2021. That entry did not include

“there is no just reason for delay” language pursuant to Civ.R. 54(B). This appeal ensued.

       {¶3}   Initially, we must determine if there is a final order since this court may

entertain only those appeals from final judgments. Noble v. Colwell, 44 Ohio St.3d 92,

96 (1989). According to Section 3(B)(2), Article IV of the Ohio Constitution, a trial court’s

judgment can only be immediately reviewed by an appellate court if it constitutes a “final

order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116, 2003-Ohio-6241, ¶

3. If it is not final, then an appellate court does not have jurisdiction to review the matter,

and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am., 44 Ohio St.3d

17, 20 (1989). For a judgment to be final and appealable, it must satisfy the requirements

of R.C. 2505.02 and if applicable, Civ.R. 54(B). See Children’s Hosp. Med. Ctr. v.

Tomaiko, 11th Dist. Portage No. 2011-P-0103, 2011-Ohio-6838, ¶ 3.

       {¶4}   Pursuant to R.C. 2505.02(B), there are seven categories of a “final order,”

and if the judgment of the trial court satisfies any of them, it will be deemed a “final order”

and can be immediately appealed and reviewed by a court of appeals.

       {¶5}   Civ.R. 54(B) provides the following:

              When more than one claim for relief is presented in an action whether
              as a claim, counterclaim, cross-claim, or third-party claim, and * * *
              when multiple parties are involved, the court may enter final
              judgment as to one or more but fewer than all of the claims or parties
              only upon an express determination that there is no just reason for
              delay. In the absence of a determination that there is no just reason
              for delay, any order * * * which adjudicates fewer than all the claims
              or the rights and liabilities of fewer than all the parties, shall not
              terminate the action as to any of the claims or parties, and the order
              or other form of decision is subject to revision at any time before the
              entry of judgment adjudicating all the claims and the rights and
              liabilities of all the parties.
                                              2

Case No. 2021-T-0051
       {¶6}   Pursuant to R.C. 2505.02(B)(3), a final order is one that, among other

things, vacates or sets aside a judgment. The granting of Civ.R. 60(B) motion for relief

from judgment which vacates a default judgment is a final order. GTE Automatic Elec.

Co. v. ARC Industries, Inc., 47 Ohio St.2d 146, paragraph one of the syllabus (1976).

       {¶7}   “However, where the underlying default judgment leaves the issue of

damages undetermined, an order vacating that judgment is not a final order.” Arrow

Machine Co., Ltd. v. Rapid Rigging, Inc., 11th Dist. Lake No. 2007-L-114, 2008-Ohio-526,

¶ 12. Here, although the magistrate issued an entry ruling on damages, it was not

adopted by the judge and there was no final entry of the court including both the finding

of default and the damages. It follows, then, that the entry vacating the default judgment

was also not a final order. This conclusion is consistent with the principle, recognized by

the Supreme Court of Ohio, that in general, “orders determining liability in the plaintiffs’

or relators’ favor and deferring the issue of damages are not final appealable orders under

R.C. 2505.02 because they do not determine the action or prevent a judgment." State ex

rel. White v. Cuyahoga Metro. Hous. Auth., 79 Ohio St.3d 543, 546 (1997).

       {¶8}   Further, there are claims still pending between the parties, and the October

29, 2021 entry on appeal contained no Civ.R. 54(B) language. Thus, no final order

currently exists, and this court is without jurisdiction to hear this appeal.

       {¶9}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.
                                               3

Case No. 2021-T-0051